      Case 2:19-cr-00134-JFC Document 149 Filed 01/24/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,         )
                                  )
          v.                      )          Criminal Case No.: 19-134
                                  )
TERRY SUGGS,                      )
                                  )
                 Defendant.       )
                                  )
                                  )

                                             DEFENDANT’S SUPPLEMENT TO
                                             MOTION FOR PRETRIAL RELEASE



                                             Filed on behalf of Defendant:
                                             Terry Suggs



                                             Samir Sarna, Esquire
                                             Pa. I.D. #310372
                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219
                                             (412) 862-0347 - office
                                             (412) 402-5000 – fax

                                             William J. Theisen, Esquire
                                             Pa. I.D. #328013
                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219
                                             (412) 862-0347 - office
                                             (412) 402-5000 - fax
            Case 2:19-cr-00134-JFC Document 149 Filed 01/24/21 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                      )
                                               )
                v.                             )             Criminal Case No.: 19-134
                                               )
TERRY SUGGS                                    )
                                               )
                        Defendant.             )
                                               )
                                               )

                 SUPPLEMENT TO MOTION FOR PRETRIAL RELEASE


       AND NOW, comes Defendant, Terry Suggs (“Mr. Suggs”), by and through his attorney

Samir Sarna, Esquire, and files the within Supplement to Motion for Pretrial Release, and in

support avers the following:

       1.       On December 22, 2020, Mr. Suggs filed, through counsel, a Motion for Release

                from Custody in Presumption Case. ECF Docket No. 146.

       2.       Additionally, on April 6, 2020, Mr. Suggs filed, through prior counsel, a Motion to

                Modify Order of Detention. ECF Docket No. 102.

       3.       Specifically, that Motion raised concerns about the then-emerging Coronavirus

                epidemic and, in particular, Mr. Suggs’s vulnerability to serious health

                consequences should he contract Coronavirus. Id. at 4 (“Defendant has the very

                type of underlying health issues that make him especially vulnerable to the virus,

                i.e. asthma and diabetes.”).

       4.       Mr. Suggs hereby moves to incorporate those concerns in his present motion for

                pretrial release.
             Case 2:19-cr-00134-JFC Document 149 Filed 01/24/21 Page 3 of 5




        5.       Crucially, Mr. Suggs notes that the spread of the Coronavirus in the United States

                 is far more grave today than it was in early April of 2020, at the time of his original

                 request.1

        6.       Furthermore, as the Allegheny County Jail acknowledges, “Across Pennsylvania,

                 correctional institutions have been hit particularly hard by COVID-19, with the

                 number of positives [sic] inmates jumping since Thanksgiving. Likewise, this

                 region has seen increased cases beginning in November through today.”

                 https://www.alleghenycounty.us/jail/index.aspx.

        7.       There are current inmates with positive Coronavirus diagnoses as of this filing. Id.

        8.       Mr. Suggs acknowledges that the government, as well as this Honorable Court,

                 have addressed the concerns raised in his April 6 Motion. Memorandum Opinion,

                 ECF Docket No. 112.

        9.       As such, Mr. Suggs respectfully submits that the supplemental material provided

                 herein is not being presented relative to a request for temporary release under 18

                 U.S.C.A. § 3622, but rather as additional information for this Honorable Court’s

                 consideration regarding the pending request for relief under 18 U.S.C. § 3142, with

                 particular focus on subsection (g)(3)(A).




1
 As of January 24, 2021, the 7-day average for daily new cases in the United States is 173,753, compared to a 7-day
average of 30,328 on April 6. See https://www.worldometers.info/coronavirus/country/us/. This represents a 573
percent increase in the number of new cases compared to Mr. Suggs’s previous request.
         Case 2:19-cr-00134-JFC Document 149 Filed 01/24/21 Page 4 of 5




       WHEREFORE, it is respectfully requested that this Honorable Court grant the Motion for

Pretrial Release in Rebuttable Presumption Case, thereby releasing Mr. Suggs from Pretrial

Detention, with all conditions of release deemed appropriate by this Court.



                                                            Respectfully submitted,


                                                            /s/ Samir Sarna________
                                                            Samir Sarna, Esquire

                                                            /s/ William J. Theisen________
                                                            William J. Theisen, Esquire
         Case 2:19-cr-00134-JFC Document 149 Filed 01/24/21 Page 5 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                   )
                                            )
              v.                            )              Criminal Case No.: 19-134
                                            )
TERRY SUGGS                                 )
                                            )
                      Defendant.            )
                                            )
                                            )


                               CERTIFICATE OF SERVICE

       I, Samir Sarna, Esquire, hereby certify that the within Motion for Pretrial Release in

Rebuttable Presumption Case was served via electronic filing on this 24th day of January, 2021:


                            The Honorable Judge Joy Conti Flowers
                                      U.S. Courthouse
                                      700 Grant Street
                                   Pittsburgh, PA 15219

                                     Rebecca Silinski, Esq.
                                Assistant United States Attorney
                                        U.S. Courthouse
                                        700 Grant Street
                                           Suite 4000
                                     Pittsburgh, PA 15219


                                                           Respectfully submitted,

                                                           /s/ Samir Sarna ___________
                                                           Samir Sarna, Esq.
                                                           Attorney for Defendant

                                                           /s/ William J. Theisen ___________
                                                           William J. Theisen, Esq.
                                                           Attorney for Defendant
